FILED 

                                                                       APRIL 30, 2015 

                                                                 In the Office of the Clerk of Court 

                                                               W A State Court of Appeals, Division III 





            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


STATE OF WASHINGTON,                          )
DEPARTMENT OF NATURAL                         )         No. 31853-2-III
RESOURCES,                                    )
                                              )
                     Respondent,              )
                                              )
       v.                                     )
                                              )
PUBLIC UTILITY DISTRICT NO.1 OF               )
KLICKITAT COUNTY, a Washington                )
municipal corporation,                        )         PUBLISHED OPINION
                                              )
                     Petitioner.              )

       SIDDOWAY, C.l. -    We granted discretionary review of an order certified by the

Superior Court for Klickitat County as warranting immediate review. At issue is whether

the Department of Natural Resources has statutory authority to pursue a fire suppression

cost recovery claim against a public utility district (PUD) under RCW 76.04.495.

Specifically in dispute is whether a municipal corporation, such as a PUD, is a "person"

(or alternatively a "corporation") within the meaning of the fire cost recovery statute.
No. 31853-2-111
Dep'tofNatural Res. v. Pub. Uti!. Dist. No.1 ofKlickitat County


       The superior court denied the Public Utility District No.1 of Klickitat County's

motion to dismiss the department's cost recovery claim but certified pursuant to RAP

2.3(b)(4) that "[a]n immediate appeal ... may materially advance the ultimate

termination of this litigation." Clerk's Papers (CP) at 78.

       We hold that a municipal corporation is a "person" and a "corporation" within the

plain meaning of chapter 76.04 RCW and is subject to a civil action to recover fire

suppression costs. On that basis we affirm and remand for further proceedings.

                     FACTS AND PROCEDURAL BACKGROUND

       In August 2010, a forest fire near Lyle, Washington burned more than 2,100 acres

after a tree fell onto a power line owned and operated by the Public Utility District No. 1

of Klickitat County. The Department of Natural Resources incurred over $1.6 million in

costs suppressing the fire. Based on its investigation, the department concluded that the

fire was caused by the PUD's negligence in failing to remove the tree, which posed a

foreseeable hazard to its electrical lines.

       The department commenced this action against the PUD to recover the fire

suppression costs under RCW 76.04.495, a provision of the Forest Protection Act,

chapter 76.04 RCW (hereafter sometimes "the Act"), which gives the State the right to

recover the costs of suppressing fires negligently started by "any person, firm, or

corporation." The PUD moved to dismiss the department's complaint for failure to state

a claim upon which relief may be granted, arguing that (1) municipal corporations are not

                                              2

No. 31853-2-III
Dep 't ofNatural Res. v. Pub. Uti!. Dist. No. 1 ofKlickitat County


among the entities identified in RCW 76.04.495 from whom the department can recover

fire suppression costs and (2) "the money judgment [the department] seeks as against

another taxpayer funded entity of this [s]tate is contrary to Washington law and public

policy." CP at 25. The trial court denied the motion to dismiss but certified this

controlling question of law as one as to which there is substantial ground for difference of

opmlOn:

       Whether Plaintiff State of Washington Department of Natural Resources
       has the statutory authority to proceed with a fire suppression cost recovery
       claim against Defendant Public Utility District No.1 of Klickitat County
       under RCW 76.04.495.

CP at 78. We granted discretionary review.

                                          ANALYSIS

       The Forest Protection Act was enacted in 1923 and seeks to protect public and

private forest lands in the state from the devastation caused by forest fires. It empowers

the department to take charge of and direct the work of suppressing forest fires. RCW

76.04.015(3)(b). At issue in this case is the scope of the provision of the Act authorizing

the department to recover fire suppression costs from any person, firm, or corporation

that is negligently responsible for the start or spread of a fire.

       Whether the trial court properly denied the PUD's motion to dismiss is a question

oflaw that we review de novo. San Juan County v. No New Gas Tax, 160 Wn.2d 141,

164,157 P.3d 831 (2007). The meaning ofa statute, on which the court's decision


                                                3

No. 3 1853-2-III
Dep't ofNatural Res. v. Pub. Uti!. Dist. No.1 ofKlickitat County


turned, is likewise a legal question reviewed de novo. State v. Roggenkamp, 153 Wn.2d

614,621, 106 P.3d 196 (2005).

       A court's fundamental objective in interpreting a statute is to ascertain and carry

out the legislature's intent. Arborwood Idaho, LLC v. City ofKennewick, 151 Wn.2d

359,367,89 P.3d 217 (2004). If the statute's meaning is plain on its face, the court must

give effect to that plain meaning as an expression of legislative intent. Dep't ofEcology

v. Campbell & Gwinn, LLC, 146 Wn.2d 1,9-10,43 P.3d 4 (2002). The plain meaning of

a statute is not gleaned solely from the words of the provision being scrutinized, but is

determined from "all that the Legislature has said in the ... related statutes which

disclose legislative intent about the provision in question." State v. Cos tich , 152 Wn.2d

463,471,98 P.3d 795 (2004) (quoting Campbell & Gwinn, 146 Wn.2d at 11). To

determine a statute's plain meaning, courts look to "the ordinary meaning of the language

at issue, the context of the statute in which that provision is found, related provisions, and

the statutory scheme as a whole." State v. Engel, 166 Wn.2d 572,578,210 P.3d 1007

(2009).

       The PUD's briefing on appeal relies on several canons of construction that it

contends support ascribing a narrow meaning to "person" as used in RCW 76.04.495.

But it is only if a statute remains ambiguous after a plain meaning analysis that we resort

to external sources or interpretive aids, such as canons of construction and case law.




                                              4

No. 3 I 853-2-III
Dep 't ofNatural Res. v. Pub. Util. Dist. No. 1 ofKlickitat County


Jongewardv. BNSF Ry. Co., 174 Wn.2d 586, 600, 278 P.3d 157 (2012). We are able to

resolve the appeal based on the plain meaning of the statute.

                               History ofrelevant legislation

       The legislature authorized municipalities to acquire and operate public utilities,

including electrical utilities, in 1909. LAWS OF 1909, ch. 150 ("An Act authorizing cities

and towns to construct, condemn and purchase, purchase, acquire, add to, maintain,

conduct and operate certain public utilities.").}

       The Forest Protection Act, including the original version of the fire cost recovery

provision, was enacted over a decade later in 1923. It provided that:

       Any person, firm or corporation negligently responsible for the starting or
       existence of a fire which spreads on forest land shall be liable for any
       expense incurred by the state, a municipality or forest protective
       association, in fighting such fire provided that such expense was ...
       authorized by the state.

LAWS OF    1923, ch. 184, § 11 (emphasis added).




        } Section 1 of the 1909 law delegated to "any incorporated city or town within the
state" the power to
       construct, condemn and purchase, purchase, acquire, add to, maintain and
       operate works, plants and facilities for the purpose of furnishing such city
       or town and the inhabitants thereof, and any other persons, with gas,
       electricity and other means of power and facilities for lighting, heating, fuel
       and power purposes, public and private, with full authority to regulate and
       control the use, distribution and price thereof.
LA WS OF   1909, ch. 150, § I at 580.

                                              5

No. 3 1853-2-III
Dep 't o/Natural Res. v. Pub. Uti!. Dist. No.1   0/Klickitat County

       A statutory definition of "person" for purposes of construing Washington statutes

predated statehood. See LAWS OF WASH. TERR. § 134 at 99 (1854). By the time the

Forest Protection Act was enacted in 1923, the definition of "person" existed in a form

adopted in 1891, when it was included in "An Act concerning the construction of

statutes," which provided in relevant part:

       Be it enacted by the Legislature o/the State o/Washington:
       SECTION 1. The following provisions relative to the construction of
       statutes shall be rules of construction and shall constitute a part of the code
       of procedure of this state: The provisions of this code shall be liberally
       construed, and shall not be limited by any rule of strict construction. The
       provisions of a statute, so far as they are substantially the same as those of a
       statute existing at the time of their enactment, must be construed as
       continuations thereof. The term 'person' may be construed to include the
       United States, this state, or any state or territory, or any public or private
       corporation, as well as an individual.

LAWS OF 1891, ch. 23, § 1 (emphasis added). The definition of "person" has remained

unchanged since. It is presently codified at RCW 1.16.080(1).

       In 1931, the legislature authorized the establishment of public utility districts.

LAWS OF 1931, ch. 1, § 2. The PUD makes a passing suggestion in its argument on

appeal that in light of this timing, the legislature adopting the Fire Protection Act could

not have contemplated PUDs. But the legislature had been aware of electrical utilities

operated by municipal corporations, so the 1931 PUD legislation is not consequential.

The 1931 legislation recognized the longstanding existence of public utilities operated by

municipalities. See LAWS OF 1931, ch. 1, § 12 (providing that "[n]o public utility district



                                              6

No. 31853-2- III
Dep't ofNatural Res. v. Pub. Uti!. Dist. No.1 ofKlickitat County


created hereunder shall include therein any municipal corporation ... where such

municipal corporation already owns or operates all the utilities herein authorized.")

       The present version of the fire suppression cost recovery statute, which was in

effect at the time of the department's suppression of the Lyle fire leading to the lawsuit

below, was last amended in 1993. Reformatted for clarity, it provides in relevant part:

       (1) Any person, firm, or corporation:
       (a) Whose negligence is responsible for the starting or existence of a fire
       which spreads on forest land ...
       [s]hall be liable for any reasonable expenses made necessary by ... this
       subsection. The state ... may recover such reasonable expenses in fighting
       the fire, together with costs of investigation and litigation including
       reasonable attorneys' fees and taxable court costs, ifthe expense was
       authorized or subsequently approved by the department. ...
      (2) The department or agency incurring such expense shall have a lien for
      the same against any property of the person, firm, or corporation liable
      under subsection (1) of this section by filing a claim of lien naming the
      person, firm, or corporation, describing the property against which the lien
      is claimed, specifYing the amount expended on the lands on which the
      firefighting took place and the period during which the expenses were
      incurred, and signing the claim with post office address. No claim of lien is
      valid unless filed, with the county auditor of the county in which the
      property sought to be charged is located, within a period of ninety days
      after the expenses of the claimant are incurred. The lien may be foreclosed
      in the same manner as a mechanic's lien is foreclosed under the statutes of
      the state of Washington.

RCW 76.04.495. "Department" as used in the Act "means the department of natural

resources, or its authorized representatives, as defined in chapter 43.30 RCW." RCW




                                               7

No. 31853-2-III
Dep't ofNatural Res. v. Pub. Uti!. Dist. No. 1 ofKlickitat County


76.04.005(3). Chapter 76.04 RCW does not include definitions of "person," "firm," or

"corporation" as used in the chapter.2

                                 1.     Plain meaning analysis

                           A. RCW 1.16.080(1) is properly considered

          Since chapter 76.04 RCW does not include a definition of "person," the

department looks to RCW 1.16.080(1), the current codification of Laws       OF   1891, ch. 23,

§ 1. As previously observed, the introductory phrase of that legislation provides, "The

following provisions relative to the construction of statutes shall be rules of construction

and shall constitute a part of the code of procedure of this state." RCW 1.16.080(1)

states:

          The term 'person' may be construed to include the United States, this state,
          or any state or territory, or any public or private corporation or limited
          liability company, as well as an individual.

          In In re Brazier Forest Prods., Inc., 106 Wn.2d 588, 595, 724 P.2d 970 (1986),

our Supreme Court relied on the general definition of "person" in RCW 1.16.080(1) as

"strong support" for ascribing that meaning to the "persons" who could claim liens under

RCW 60.24.020, because "person" was not otherwise defined in Title 60 RCW. In State


       2 "Person" and other terms are defined in RCW 76.04.760, enacted in 2014, which
creates an exclusive civil cause of action by which an owner of forested lands may sue "a
person" for property damage resulting from a fire negligently started or negligently
allowed to spread. But the definitions appearing in RCW 76.04.760 "only apply
throughout this section ... unless the context clearly requires otherwise." RCW
76.04.760(5).

                                               8

No. 31853~2-II1
Dep't ofNatural Res. v. Pub. Uti!. Dist. No. 1 ofKlickitat County


v. Jeffries, 42 Wn. App. 142, 145-46, 709 P.2d 819 (1985), this court concluded that

under settled rules of statutory construction, a court should consider the definition

provided by RCW 1.16.080(1), which "defines 'person' for purposes of the entire code,"

as a legislative enactment relating to the same subject matter area as statutes using the

undefined term "person"-as long as the statutes are not in actual conflict. Where the

legislature does not provide for another definition of "person," RCW 1.16.080( 1) is, by

its plain terms, germane to statutory construction.

       Yet because RCW 1.16.080 states that "person" may be construed to include the

listed entities as well as an individual, our Supreme Court has recognized that it "only

allows, but does not require such a construction." Brazier Forest Prods., 106 Wn.2d at

595. As the Supreme Court further explained in Segaline v. Dep 't ofLabor & Indus., 169

Wn.2d 467,474,238 P.3d 1107 (2010), the "nature and purpose" of specific provisions

of the RCW may require a different interpretation of "person" than the permissive

interpretation provided by RCW 1.16.080(1). Such was the result in Segaline, because

the purpose of the statute being applied in that case-to protect the exercise of

individuals' constitutional free speech rights-had no application to the state agency that

was asking the court to treat it as a "person" having rights under the statute. The Court

concluded that it made "little sense" to interpret "person" to include government

agencies, who "do not have free speech rights." Id. at 474.




                                             9

No. 31853-2-111
Dep 't ofNatural Res. v. Pub. Uti!. Dist. No. 1 ofKlickitat County


                                  B. "Any ... corporation"

       The PUD points to the fact that the specific provision at issue does not use the

stand-alone term "person," but refers instead to "any person, firm or corporation." From

that, it argues that "person" cannot be plainly read to have the meaning provided by RCW

1.16.080 without rendering "firm" and "corporation" superfluous. While the PUD's

point is well-taken as to RCW 76.04.495, it ignores the fact that many other provisions of

the Act do use the stand-alone term "person." Among them are provisions that require

"every person" who receives notice of fire prevention and fire'suppression preparedness

violations to cease operations, RCW 76.04.415; that provide that "[n]o person operating a

railroad" may permit its employees to deposit fire or live coals on the right-of-way

proximate to forest material, RCW 76.04.435; and that provide that it is unlawful for

"any person" to negligently allow fire originating on its own property to spread to the

property of another, RCW 76.04.730. 3 The definition of "forest landowner" includes

"any person" in possession of any public or private forest land. RCW 76.04.005(10).

       The decision in Segaline pointed out that the meaning of "person" varies within

the RCW. Segaline, 169 Wn.2d at 473. The PUD's argument highlights the fact that the



       3 Other provisions require "[a]ny person" engaged in activity on forest lands to
immediately report fires on such lands, RCW 76.04.445(1); require "a person" to have a
valid burning permit to bum certain flammable materials on forest lands, RCW
76.04.205; and provide that "no person" may dump hazardous quantities of mill wastes or
forest debris on forest lands without a permit, RCW 76.04.235.

                                            10 

No. 31853-2-III
Dep't o/Natural Res. v. Pub. Uti!. Dist. No.1 o/Klickitat County


meaning of "person" may vary even within a chapter of the RCW. But the frequent

stand-alone use of "person" in the Act makes the definition provided by RCW

1.16.080( 1) a permissible, if not presumptive definition in many provisions. And as the

department points out, the PUD surely falls within the category of "any ... corporation"

in those provisions, like the fire suppression cost recovery statute, that speak of "any

person, firm, or corporation."

       This is especially clear because other provisions of the Act, where appropriate,

speak of private or public corporations, demonstrating that the legislature had both

private and public corporations in mind. See RCW 76.04.105, .115 (dealing with DNR's

authority to contract with "private corporations" for the protection and development of

forest lands); RCW 76.04.475 (authorizing any corporation, "public or private" to obtain

reimbursement for fire suppression costs subject to certain conditions). The word "any"

is unambiguous. In Evans v. Brotherhood o/Friends, 41 Wn.2d 133, 145,247 P.2d 787

(1952), our Supreme Court, in determining the meaning of "any lottery," stated that "the

word 'any,' given its usual meaning, is all embracing as far as different types and kinds

oflottery schemes and devices are concerned." See also Cerrillo v. Esparza, 158 Wn.2d

194,203, 142 P.3d 155 ("[C]ourts have consistently interpreted the word 'any' to mean

'every' and 'all,'" (quoting Stahl v. Delicor 0/ Puget Sound, Inc., 148 Wn.2d 876, 884­

85,64 P.3d 10 (2003))).




                                             11 

No. 31853-2-II1
Dep't ofNatural Res. v. Pub. Uti!. Dist. No. 1 ofKlickitat County


       Having established strong support for a permissively broad reading of "person" in

chapter 76.04 RCW and that references to "any person, firm, or corporation" plainly

include municipal corporations, we tum to whether there is anything in the "nature and

purpose" of the Act that requires the exclusion of municipal corporations from the

meaning of those terms.

               C.     Consideration ofpro v is ions ofthe Act and its purpose

       The primary purpose of the Act is to protect, through prevention and suppression,

private and public forest lands from damage caused by uncontrolled fires. See chapter

76.04 RCW; e.g., RCW 76.04.015-.035, .075-.167. To that end, it commands or

authorizes the department (among other duties and prerogatives) to enforce requirements

that persons obtain bum permits before burning flammable or waste material on forest

lands, RCW 76.04.205; to enforce a requirement that persons obtain a permit before

dumping mill waste or forest debris in hazardous quantities, RCW 76.04.235; to require

that owners of forest land provide adequate protection against the spread of fire during

high danger periods, RCW 76.04.600; to enforce the duty of owners of land and persons

responsible abate, isolate, or reduce fire hazards that they create, RCW 76.04.660; and to

require that persons, firms or corporations reimburse the State for fire suppression costs

arising from their negligence, RCW 76.04.495.

       The Act's application to utilities, private or public, is explicit in its provision

dealing with the department's duty to investigate the origin and cause of all forest fires

                                              12 

No. 31853-2-III
Dep't ofNatural Res. v. Pub. Uti!. Dist. No.1 ofKlickitat County


"to detennine whether either a criminal act or negligence ... caused the starting,

spreading, or existence of the fire." RCW 76.04.015. The provision contemplates that

the operation of utilities will come within the scope of such investigations and makes no

distinction between private and public utilities. It provides that "in conducting

investigations, the department shall work cooperatively, to the extent possible, with

utilities, property owners, and other interested parties to identifY and preserve evidence."

RCW 76.04.0 15(2)(c)(i). While it generally authorizes the department to take possession

or control of relevant evidence that it finds in plain view, see id., it makes special

provision for property used in the operation of a business or utility. With respect to a

utility, it provides that absent a court order, the department may not take possession or

control of a utility's property over obj ection if taking possession and control would

"materially interfere with the ... provision of electric utility service." RCW

76.04.0 15(2)(c)(ii). It provides that "[o]nly personnel qualified to work on electrical

equipment may take possession or control of evidence owned or controlled by an electric

utility." RCW 76.04.0 15(2)(c)(iv).

       We may take jlidicial notice of the fact that downed power lines and other

operational mishaps experienced by electric utilities can trigger wildfires, whether or not

negligence is involved. A legislative fact of this sort is properly considered "as part of

the statute's context because presumably the legislature also was familiar with them when

it passed the statute." Campbell & Gwinn, 146 Wn.2d at 11 (quoting 2A NORMAN J.

                                              l3
No. 31853-2-111
Dep't ofNatural Res. v. Pub. Uti!. Dist. No. 1 ofKlickitat County


SINGER, STATUTES AND STATUTORY CONSTRUCTION § 48A:16, at 809-10 (6th ed.

2000)). The Act's contemplation that the operation of electric utilities will fall within the

scope of department investigations reflects this legislative fact.

       Public corporations, like private corporations, have the capacity to negligently

start forest fires. The manifest purpose ofthe Act can be achieved only if the

department's authority extends to the activities of public corporations, including to

regulate threats they pose and to recover the cost of suppressing fires for which they may

be responsible. The PUD offers no explanation why the legislature would exclude public

corporations from the operation of the Act. Given the manifest purpose of the Act, there

is no textual basis for concluding that its references to "person" and "any ...

corporation" do not include public corporations such as PUDs. In this respect, the Act is

unambiguous.

       The PUD nonetheless argues that the inclusion of a lien as an enforcement

mechanism in RCW 76.04.495(2) compels the conclusion that the Act cannot apply to

public corporations. We tum to that argument.

                                D.      Enforcement by lien

       The PUD offers two syllogisms as its principal argument against the application of

RCW 76.04.495 to public corporations:




                                              14 

No. 31853-2-II1
Dep 't ofNatural Res. v. Pub. Uti!. Dist. No. 1 ofKlickitat County


       First,

           • 	 "The statute provides for a cause of action by DNR for recovery of
               fire suppression costs against a negligent 'person, firm or
               corporation,' "
           • 	 "The statute provides that the enforcement mechanism is DNR 'shall
               have a lien' on the property of the "person, firm, or corporation,'"
           • 	 "Therefore, a 'person, firm, or corporation' must be an entity which
               is legally capable of having a lien placed on its property."

       Second,

           • 	 "The property of municipal corporations, such as [the PUD], is
               public property,"
           • 	 "It is well-settled Washington law that no lien may be placed upon
               public property,"
           • 	 "Therefore, a 'person, firm, or corporation' cannot include a
               municipal corporation, such as [the] PUD."

See Appellant's Reply Br. at 1-2.

       The second premise of the PUD's first syllogism is false. RCW 76.04.495 does

not provide that "the" enforcement mechanism for fire suppression cost recovery is a lien,

and it does not provide that the department "shall" have a lien automatically, as implied,

but only conditionally. 4


       4 The second premise ofthe second syllogism is couched in overly-strong terms,
but need not be addressed further because we agree that the lien provided by RCW
76.04.495(2) could not be obtained against the PUD. Washington cases have clearly and
consistently followed the general rule that mechanics' and materialmen's liens cannot be
placed on public property. The basis for the rule is common law, not constitutional,
however. It is within the legislature's power to authorize a lien against public property.
But we would not infer a legislative intent to do so absent clear and unmistakable
language.

                                             15 

No. 3 1853-2-II1
Dep 't ofNatural Res. v. Pub. Uti!. Dist. No. 1 ofKlickitat County


       The operative statutory language creating the department's right to recover fire

costs from a negligent party appears in subsection (I) ofRCW 76.04.495:

       Any person, firm, or corporation: ... [w]hose negligence is responsible for
       the starting or existence of a fire which spreads on forest land ... shall be
       liable for any reasonable expenses made necessary by [a type of fault
       identified by] this subsection. The state ... may recover such reasonable
       expenses in fightirig the fire, together with costs of investigation and
       litigation including reasonable attorneys' fees and taxable court costs, if the
       expense was authorized or subsequently approved by the department.

Because the superior court has jurisdiction in all cases at law in which the demand

amounts to $300, the department properly filed a complaint seeking damages under RCW

76.04.495 in the Klickitat County Superior Court. RCW 2.08.010. It was not required to

seek a lien.

       Subsection (2) of the statute, dealing with the right to pursue a lien, is conditional,

not absolute. It provides that the department shall have a lien by following a prescribed

procedure. As the department points out, the short time line for applying for a lien (90

days after expenses are incurred) and the mandated documentation present "impractical

requirements for large fires," with the result that even when dealing with private parties,

the department prefers to pursue direct payment from the liable party and its insurer. Br.

ofResp't at 15. The lien is, as the department argues, an enforcement option.

       As further support for its argument, the PUD cites Washington cases holding that

public property has never been subject to mechanics' or materialmen's liens under

general mechanics' and materialmen's lien statutes. But while the PUD relies on those

                                              16 

No. 31853-2-111
Dep't ofNatural Res. v. Pub. Uti!. Dist. No. 1 ofKlickitat County


cases, it ignores their common theme: namely, that when a claimant is unable to file a

lien against public property, the legislature has ordinarily provided another remedy.

       In Hall & Olswangv. Aetna Cas. & Sur. Co., 161 Wash. 38,47,296 P. 162

(1931), the court discussed the statutory requirement that a general contractor post a

performance bond on public projects from which laborers, mechanics and materialmen

had a right of action, stating, "It seems plain that [the performance bond provisions] were

enacted and have remained the law, in recognition of the law that public property has

never been subject to mechanics' or materialmen's liens under our general mechanics'

and materialmen's lien statutes." In Maxon v. School Dist. No. 34 ofSpokane County, 5

Wash. 142, 145-46,31 P. 462 (1892), the court similarly observed that "the general idea"

of an 1888 act requiring local governments to obtain a "good and sufficient bond" from

their contractors was "to provide for laborers and material men some safe means of

obtaining their just dues as against a contractor on a public work where they could in the

nature of things have no lien." More recently, in 3A Industries, Inc. v. Turner Constr.

Co., 71 Wn. App. 407, 411,869 P.2d 65 (1993), the court observed that Washington

statutes require contractors to obtain bonds on public works projects '''for the protection

oflaborers and materialmen because mechanics' liens are unavailable on such projects."

As pointed out by McQuillin, "Persons furnishing labor and material used in the

construction of a public improvement are generally given a lien on the money due the

contractor from the municipality under the contract for that particular improvement."

                                             17 

No. 31853-2-III
Dep't ofNatural Res. v. Pub. Uti!. Dist. No. 1 ofKlickitat County


EUGENE MCQUILLIN, 13 MCQUILLIN, THE LAW OF MUNICIPAL CORPORATIONS § 37:192

at 598 (3d ed. 2008). In Washington, chapter 60.28 RCW provides for such liens.

       The lien cases, then, are in accord with our conclusion that the Act's fire

suppression cost recovery provision provides dual remedies: a suit for damages or a lien.

And these dual remedies parallel dual remedies available under a different provision of

the Act: RCW 76.04.610(1), which authorizes the department to impose monetary

assessments on owners of forest land to whom the department provides protection.

Amounts owed by private owners are reported to the county assessor in which the

property is located, become a lien in the same manner as general state and county taxes

on the same property, and can be collected through foreclosure, just as taxes can. RCW

76.04.610(2)(b)(4) and (5). Assessment amounts owed by public entities, by contrast,

"are not a lien against the ... land but shall constitute a debt by the nonfederal public

body." RCW 76.04.610(2)(b)(7). Just as under RCW 76.04.495(1) and (2), then,

provision is made by which liabilities of both private and public entities may be collected

by the department.

                                        Conclusion

       Because the PUD is a "person, firm or corporation" within the plain meaning of

RCW 76.04.495, we need not reach its arguments based on canons of statutory




                                             18 

No. 31853-2-111
Dep't o/Natural Res. v. Pub. Uti!. Dist. No.1   0/Klickitat County

construction. The superior court properly denied the motion to dismiss. We affirm and

remand for further proceedings.




WE CONCUR: 





Fearing, .J.   &­                                       Lawrence-Berrey, J.




                                           19